Citation Nr: 9922701	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-02 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to a compensable original disability evaluation 
for carpal tunnel syndrome, right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination of a Department of 
Veterans Affairs (VA) Regional Office (RO) in September 1995.  
The veteran was, in pertinent part, granted service 
connection for right carpal tunnel syndrome, and assigned a 
noncompensable disability evaluation for the disorder.

The Board remanded this issue in June 1998.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).  The issue of entitlement to an increased 
(compensable) rating for carpal tunnel syndrome, right hand, 
has been returned to the Board for appellate consideration.



FINDING OF FACT

The veteran's right carpal tunnel syndrome is manifested by 
very mild electrodiagnostic findings and pain, cramping, and 
stiffness on use.



CONCLUSION OF LAW

The criteria for the assignment of a 10 percent evaluation 
for right carpal tunnel syndrome have been met at all times 
since the veteran's separation from service.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31, 4.124a Diagnostic Code 
8515 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating of his right carpal 
tunnel syndrome.  He has properly perfected his appeal as to 
the issue.  Therefore, the propriety of the ratings from 
their effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board.  Fenderson v. West, 12 Vet App 119 (1999); 
Grantham v. Brown, 114 F.3d 1156 (1997).  Although the 
Regional Office (RO) had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the veteran was aware of 
what evidence was required for higher ratings.

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson.

Furthermore, the Board finds that the veteran's claims for 
increased ratings have been adequately developed for 
appellate purposes by the RO and  that a decision may be 
rendered without the case being remanded again.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently the Court has held that the 
above rule is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, at 126.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Schedular Criteria

A specific code for carpal tunnel syndrome is not provided in 
the rating schedule.  In such a situation, 38 C.F.R. § 4.20 
permits the unlisted condition to be rated under a closely 
related condition in which the functions affected, anatomical 
location and symptomatology are similar.  The veteran's right 
carpal tunnel syndrome is rated by analogy under Diagnostic 
Code (DC) 8515, for paralysis of the median nerve.  

In evaluating the veteran's claim for a compensable 
evaluation for his service-connected right carpal tunnel 
syndrome  the Board considers the evidence of record as 
compared to the criteria in the VA Rating Schedule.  The 
Board notes that the veteran's right hand is his dominant or 
"major" hand.  38 C.F.R. § 4.69 (1998).  Under DC 8515, for 
the dominant hand, a 10 percent evaluation is warranted for 
mild incomplete paralysis of the median nerve.  A 30 percent 
evaluation is warranted for moderate incomplete paralysis of 
the median nerve.

In every instance where the schedule does not provide a zero 
percent evaluation for a DC, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998)

On the veteran's examination for separation from service in 
May 1994, all pertinent systems were reported as normal.  On 
his report of medical history he noted that his right hand 
was stiff with use, this was attributed to a second-degree 
burn to the hand in October 1987.  No other current complaint 
with regard to his right hand was recorded.

The veteran's right hand and right wrist were examined for 
compensation purposes by VA in March 1997.  The veteran 
reported pain in the right hand and all of his fingers 
cramping up since the 1980's.  This began after he burned his 
hand on a trip flare.  He had had no other problems other 
than stiffness since that time.  His grip strength was 
decreased in the right hand.  With regard to the veteran's 
right wrist he reported that he was treated in the 1980's for 
a wrist problem after he did a lot of typing.  Treatment with 
a bandage and pain medication did not improve the wrist 
symptoms.  He reported being diagnosed with carpal tunnel 
syndrome in 1994.

His current complaints were of cramping and aching pain in 
the right hand.  His hand would cramp when working, gripping, 
or with other tasks.  The cramping was of a 3 to 7 on a scale 
of zero to 10.

There was no swelling or gross deformity of the right wrist.  
Palpation of the wrist caused complaints of pain over the 
wrist joint.  Movement of the joint passively caused severe 
pain, but no crepitus.  Tinel's sign was 0 and Phalen's sign 
was 0 in the right and left wrists.  There was no muscle 
weakness in the right versus the left arm noted.  Ranges of 
motion were equal on the right and left.  The diagnosis was 
normal right wrist.

A VA neurological examination of the veteran was performed in 
January 1999.  He complained of a ten-year history of pain in 
the right hand and elbow.  He had occasional weakness of the 
right hand.  The symptoms were aggravated by typing.  There 
was some stiffness of the right hand.  There was also 
occasional numbness of the right hand.  There was no 
involvement of the left upper extremity.  He was noted to 
have normal muscle tone, bulk, and strength.  His deep tendon 
reflexes were 2+ and symmetrical.  He had a positive Tinel's 
sign on the right.  An EMG was performed in the key muscle 
groups of the right upper extremity and paraspinal muscles.  
This revealed normal insertional, resting, and exertional 
potentials.  The impression was that there was clinical and 
electrodiagnostic evidence consistent with a very mild right 
carpal tunnel syndrome.  The examiner noted that the carpal 
tunnel syndrome was very mild per the electrodiagnostic 
studies.  He did not feel the veteran was significantly 
disabled by the carpal tunnel syndrome.

Review of private and VA treatment records does reveal any 
complaint, findings, or diagnosis relevant to the veteran's 
right carpal tunnel syndrome.  He was noted to have pain in 
the right elbow in July 1996, however this was attributed to 
joint strain secondary to overuse.

Analysis

Although one VA examiner found that the veteran had a normal 
right wrist, the same examiner also reported that the veteran 
had severe pain in the joint on passive motion, and the 
veteran has consistently been noted to have complaints of 
pain on use.  On the more recent neurologic examination the 
veteran had a positive Tinel's sign, and a very mild carpal 
tunnel syndrome on EMG studies.  While the neurologic 
examiner noted that the veteran did not have significant 
disability, such a comment implies that the veteran did have 
some disability.  The Board concludes that the findings, 
together with the veteran's complaints, equate to mild median 
nerve paralysis and warrant a 10 percent evaluation under 
Diagnostic Code 8515.

There is no evidence that the disability approximates the 
criteria for the next higher, 30 percent, evaluation under 
Diagnostic Code 8515.  Such an evaluation requires moderate 
incomplete paralysis.  The veteran's disability has been 
described by medical professionals as no more than very mild, 
and has apparently required little if any treatment.

As to the range of motion of the veteran's right wrist, the 
Board notes that a 10 percent rating is the maximum 
evaluation allowed under Code 5215 for limitation of motion 
of either the major or minor wrist.  A higher evaluation 
would require ankylosis under Diagnostic Code 5214.  However, 
the veteran retains significant, if not complete, motion in 
the wrist.  Where a claimant is in receipt of the highest 
evaluation based on limitation of motion and a higher 
evaluation would require ankylosis, functional loss under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (1998).  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

A 10 percent evaluation, and no more, is granted for right 
carpal tunnel syndrome.


ORDER

An original 10 percent evaluation for right carpal tunnel 
syndrome is granted subject to the laws and regulations 
governing the payment of monetary awards.





		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



